

EXHIBIT 10.3






EXCHANGE AGREEMENT
This EXCHANGE AGREEMENT (this “Agreement”), dated as of March 6, 2017, is hereby
entered into by and among Hamilton Lane Incorporated, a Delaware corporation
(the “Corporation”), Hamilton Lane Advisors, L.L.C., a Pennsylvania limited
liability company (the “Company”), and the Company Unitholders (as defined
herein).
RECITALS
WHEREAS, in connection with the closing of its initial public offering (the
“IPO”) of Class A Common Stock (as defined herein), the Corporation intends to
consummate the transactions described in the Registration Statement on Form S-1,
as amended (Registration No. 333-215846); and
WHEREAS, the parties hereto desire to provide for the exchange of Company
Exchangeable Units (as defined herein) for cash or shares of Class A Common
Stock, on the terms and subject to the conditions set forth herein;
NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
ARTICLE I
DEFINITIONS
Section 1.1    Definitions. The following capitalized terms shall have the
meanings specified in this Section 1.1. Other terms are defined in the text of
this Agreement and those terms shall have the meanings respectively ascribed to
them.
“Advisory Firm” means any accounting firm or law firm, in each case that is
nationally recognized as being expert in tax matters and that is agreed to by
the Board.
“Agreement” has the meaning set forth in the Preamble.
“Beneficial Ownership” (including correlative terms) shall have the meaning
ascribed to that term in Rule 13d-3 promulgated under the Exchange Act.
“Board” means the board of directors of the Corporation.
“Business Day” means any day, other than a Saturday, Sunday or any other day on
which commercial banks located in New York City, New York or Philadelphia,
Pennsylvania are authorized or required to close.
“Cash Settlement” means immediately available funds in U.S. dollars in an amount
equal to the product of (x) the number of shares of Class A Common Stock that
would otherwise be delivered to a Company Unitholder in an Exchange pursuant to
Section 2.1, multiplied by (y) the arithmetic average of the volume weighted
average prices for a share of Class A Common Stock


1

--------------------------------------------------------------------------------



on the principal U.S. securities exchange or automated or electronic quotation
system on which the Class A Common Stock trades, as reported by The Wall Street
Journal or its successor, for each of the three (3) consecutive full Trading
Days ending on and including the last full Trading Day immediately prior to the
Exchange Date, subject to appropriate and equitable adjustment for any stock
splits, reverse splits, stock dividends or similar events affecting the Class A
Common Stock. If the Class A Common Stock no longer trades on a securities
exchange or automated or electronic quotation system, then the amount specified
in clause (y) shall be determined in good faith by a committee of the Board
composed of a majority of the directors of the Corporation that do not have an
interest in the Company Exchangeable Units and shares of Class B Common Stock
being Exchanged.
“Class A Common Stock” means the Class A Common Stock, par value $0.001 per
share, of the Corporation.
“Class B Common Stock” means the Class B Common Stock, par value $0.001 per
share, of the Corporation.
“Code” means the Internal Revenue Code of 1986, as amended.
“Company” has the meaning set forth in the Preamble.
“Company Class B Unit” means (i) each Class B Unit (as such term is defined in
the LLC Agreement) issued as of the date hereof after giving effect to all
transactions contemplated to occur by Section 3.2 of the LLC Agreement and (ii)
each Class B Unit or other interest in the Company that may be issued by the
Company in the future that is designated by the Company as a “Company Class B
Unit,” including any interest converted into or exchanged for a Company Class B
Unit.
“Company Class C Unit” means (i) each Class C Unit (as such term is defined in
the LLC Agreement) issued as of the date hereof after giving effect to all
transactions contemplated to occur by Section 3.2 of the LLC Agreement and (ii)
each Class C Unit or other interest in the Company that may be issued by the
Company in the future that is designated by the Company as a “Company Class C
Unit,” including any interest converted into or exchanged for a Company Class C
Unit.
“Company Exchangeable Unit” means each Company Class B Unit and each Company
Class C Unit.
“Company Units” means all units, including Class A Units (as such term is
defined in the LLC Agreement), Company Class B Units and Company Class C Units,
issued by the Company and outstanding from time to time.
“Company Unitholder” means each holder of one or more Company Exchangeable Units
that is a party hereto as of the date hereof or that becomes a party to this
Agreement pursuant to Section 4.1.


2

--------------------------------------------------------------------------------



“Contribution Notice” has the meaning set forth in Section 2.1(a)(iv).
“Corporation” has the meaning set forth in the Preamble.
“Effective Date” means the effective date of the registration statement pursuant
to which the Class A Common Stock of the Corporation is sold in the IPO.
“Exchange” has the meaning set forth in Section 2.1(a)(i).
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Exchange Consideration” shall mean, in the case of any Exchange, either (x) the
number of shares of Class A Common Stock that is equal to the product of the
number of Company Exchangeable Units surrendered in the Exchange multiplied by
the Exchange Rate, or (y) the Cash Settlement, plus, in the case of an Exchange
of Class B Units under either sub-clause (x) or (y), an amount that is equal to
$0.001 multiplied by the number of Class B shares of Common Stock included in
the Exchange.
“Exchange Date” has the meaning set forth in Section 2.1(a)(ii).
“Exchange Notice” has the meaning set forth in Section 2.1(a)(ii).
“Exchange Rate” means, in respect of any Exchange, a ratio, the numerator of
which shall be the number of shares of Class A Common Stock outstanding
immediately prior to the Exchange and the denominator of which shall be the
number of Company Units owned by the Corporation immediately prior to the
Exchange. On the date of this Agreement, the Exchange Rate shall be 1, subject
to adjustment pursuant to Section 2.2.
“HLAI” means HLA Investments, LLC, a Delaware limited liability company.
“IPO” has the meaning set forth in the Recitals.
“LLC Agreement” means the Fourth Amended and Restated Limited Liability Company
Agreement of the Company, dated as of the date hereof, as the same may be
further amended or restated from time to time in accordance with the terms
thereof.
“Managing Member” has the meaning set forth in the LLC Agreement.
“Notice” has the meaning set forth in Section 4.2.
“Ownership Group” means the parties to the Stockholders Agreement, dated and
effective as of the date hereof, among the Company, the Corporation and certain
Company Unitholders.
“Permitted Transferee” has the meaning set forth in Section 4.1.


3

--------------------------------------------------------------------------------



“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.
“Post-IPO Company Units” means the number of Company Units outstanding after
giving effect to the completion of the IPO (after taking into account the
delivery of shares of Class A Common Stock to the underwriters in respect of any
overallotment option) and the related issuance of Company Units to the
Corporation by the Company in exchange for a portion of the proceeds therefrom,
as such number of Company Units may be equitably adjusted to reflect any
dividend, split, subdivision or combination of shares, or reclassification,
recapitalization, merger, consolidation or other reorganization of or with
respect to the Company Units occurring subsequent to such time.
“Retraction Notice” has the meaning set forth in Section 2.1(a)(v).
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
“Senior Unitholder” means any member of the Board, executive officer of the
Company, or employee of the Company or HLA with the title of Managing Director
or Principal (or their equivalents), each as of the time of the relevant
Exchange.
“Senior Unitholder Restriction” means that no Senior Unitholder may Exchange (i)
any Company Exchangeable Units until the first anniversary of the Effective
Date, (ii) more than one third (1/3) of such Senior Unitholder’s Company
Exchangeable Units until the second anniversary of the Effective Date, and (iii)
more than two thirds (2/3) of such Senior Unitholder’s Company Exchangeable
Units until the third anniversary of the Effective Date. The number of Company
Exchangeable Units and the relevant fractions will be calculated based on the
number of Company Exchangeable Units held on the Effective Date.
“Takeover Laws” has the meaning set forth in Section 3.1.
“Tax Receivable Agreement” means that certain Tax Receivable Agreement, dated on
or about the date hereof, among the Corporation, the Company and the HLA Members
(as defined therein), as the same may be further amended or restated from time
to time in accordance with the terms thereof.
“Trading Day” means a day on which the principal U.S. securities exchange on
which the Class A Common Stock is listed or admitted to trading is open for the
transaction of business (unless such trading shall have been suspended for the
entire day).


4

--------------------------------------------------------------------------------



ARTICLE II
EXCHANGES
Section 2.1    Exchange of Company Exchangeable Units for Class A Common Stock.
(a)    Elective Exchanges.
(i)    Subject to Section 2.1(b), and otherwise upon the terms and subject to
the conditions hereof and of the LLC Agreement, each Company Unitholder shall
have the right from time to time (but subject to the Senior Unitholder
Restriction, in the case of Senior Unitholders) to surrender Company
Exchangeable Units, and, for each Company Class B Unit surrendered, a
corresponding share of Class B Common Stock (in each case, free and clear of all
liens, encumbrances, rights of first refusal and similar restrictions, except
for those arising under this Agreement and the LLC Agreement) to the Company and
to thereby cause the Company to deliver to that Company Unitholder (or its
designee) the Exchange Consideration as set forth herein (an “Exchange”).
(ii)    For the avoidance of doubt, and notwithstanding anything else in this
Agreement or the LLC Agreement to the contrary: (A) no Exchange of Class B Units
may be made without a concurrent Exchange of an equivalent number of shares of
Class B Common Stock; (B) the Corporation may elect to settle an Exchange, in
whole or in part, by delivery of the Cash Settlement as to all or any portion of
the total number of Company Exchangeable Units being surrendered and delivery of
Class A Common Stock as to any remaining portion not satisfied by the Cash
Settlement; (C) the Board (or a committee to which the Board has delegated such
authority) may, in its sole discretion, deny or limit, in whole or in part, any
Exchange that fails to comply with any requirements therefor that the
Corporation, the Company, or the Board may have established, or that, if
effected, would adversely affect the trading markets in the Company's Common
Stock as determined by the Board (or a committee thereof to which the Board has
delegated such authority) in its sole discretion. In particular, a Company
Unitholder shall not be entitled to an Exchange, and the Corporation and Company
shall have the right to refuse to honor any request for an Exchange, at any time
or during any period if the Corporation or the Company determines, after
consultation with counsel, that such Exchange (x) would be prohibited by law or
regulation (including, without limitation, the unavailability of a registration
of such Exchange under the Securities Act or an exemption from the registration
requirements thereof) or (y) would not be permitted under any agreement with the
Corporation, the Company or any of their subsidiaries to which the applicable
Company Unitholder is party (including, without limitation, the LLC Agreement)
or (solely in the case of an Exchange requested by an officer, director or other
personnel of the Corporation, the Company or any of their subsidiaries) any
written policies of the Corporation related to restrictions on trading
applicable to its officers, directors or other personnel.
(iii)    A Company Unitholder shall exercise its right to an Exchange of Company
Exchangeable Units and, in the case of Company Class B Units, a corresponding
number of shares of Class B Common Stock, as set forth in Section 2.1(a) by
delivering to the Company, with a contemporaneous copy delivered to the
Corporation, in each case during normal business hours at the principal
executive offices of the Company and the Corporation, respectively,


5

--------------------------------------------------------------------------------



(A) a written election of exchange in respect of the Company Exchangeable Units
to be exchanged substantially in the form of Exhibit A hereto (an “Exchange
Notice”), duly executed by such Company Unitholder, (B) any certificates in such
Company Unitholder’s possession representing such Company Exchangeable Units,
(C) if applicable, any stock certificates in such Company Unitholder’s
possession representing the shares of Class B Common Stock required to be
surrendered in connection with an Exchange of Class B Units, and (D) such other
information, documents or instruments as either the Company or the Corporation
may reasonably require in connection with the Exchange. If any certificate
referenced in clause (B) or (C) of the immediately preceding sentence is alleged
to be lost, stolen or destroyed, the Company Unitholder shall furnish, in lieu
thereof, an affidavit of loss and, if required by the Company or the
Corporation, an indemnity in a customary amount to indemnify the Company or the
Corporation, as applicable, against any claim that may be made against it on
account of the alleged loss, theft or destruction of such certificate. After the
items specified in clauses (A)-(D) of the first sentence of this Section
2.1(a)(iii) have been delivered to the Company, and unless such Company
Unitholder timely has delivered a Retraction Notice pursuant to Section
2.1(a)(v) or the Company has refused to honor the request in full pursuant to
Section 2.1(a)(ii), the Company will effect the Exchange in accordance with its
then-current policies (including policies intended to ensure orderly liquidity
for Exchanging Company Unitholders and stability in the trading market for the
Company’s securities) and inform the Company Unitholder of the effective date of
such Exchange (the “Exchange Date”). On the Exchange Date, all rights of the
exchanging Company Unitholder as a holder of the Company Exchangeable Units and
shares of Class B Common Stock that are subject to the Exchange shall cease, and
unless the Corporation has elected Cash Settlement as to all Company
Exchangeable Units tendered, such Company Unitholder (or its designee) shall be
treated for all purposes as having become the record holder of the shares of
Class A Common Stock to be received by the exchanging Company Unitholder in
respect of such Exchange.
(iv)    At least two Business Days before the Exchange Date, the Corporation
shall give written notice (the “Contribution Notice”) to the Company (with a
copy to the exchanging Company Unitholders) of its intended settlement method;
provided that if the Corporation does not timely deliver a Contribution Notice,
the Corporation shall be deemed not to have elected the Cash Settlement method.
(v)    Notwithstanding anything herein to the contrary, (x) a Company Unitholder
may withdraw or amend its Exchange Notice, in whole or in part, at any time
prior to 5:00 p.m. New York City time, on the Business Day immediately prior to
the Exchange Date by giving written notice (the “Retraction Notice”) to the
Company (with a copy to the Corporation) specifying (A) the number and class of
withdrawn Company Exchangeable Units and, as to Company Class B Units, the
corresponding number of shares of Class B Common Stock and (B) if any, the
number and class of Company Exchangeable Units and, as to Company Class B Units,
the corresponding number of shares of Class B Common Stock, as to which the
Exchange Notice remains in effect, and (y) a Company Unitholder may specify, in
an applicable Exchange Notice, that the Exchange is to be contingent (including
as to timing) upon the occurrence of any transaction or event, including the
consummation of a purchase by another Person (whether in a tender or exchange
offer, an underwritten offering, change of control transaction or otherwise) of
shares of Class A Common Stock or any merger, consolidation or other business
combination. The


6

--------------------------------------------------------------------------------



timely delivery of a Retraction Notice indicating an entire withdrawal of the
Exchange Notice pursuant to clause (x) above and, in respect of clause (y)
above, the termination of the transaction or event prior to the consummation
thereof, shall, in either case, terminate all of the exchanging Company
Unitholder’s, Company’s and Corporation’s rights and obligations under this
Section 2.1(a) arising from that particular Exchange Notice, and all actions
taken to effect the Exchange contemplated by that Exchange Notice shall be
deemed rescinded.
(b)    Exchange Consideration. On the Exchange Date, provided the Company
Unitholder has satisfied its obligations under Section 2.1(a)(ii), the Company
or the Corporation, as applicable, shall deliver or cause to be delivered to
such Company Unitholder (or its designee), at the address set forth on the
applicable Exchange Notice, either certificates representing the number of
shares of Class A Common Stock deliverable upon the applicable Exchange,
registered in the name of the relevant exchanging Company Unitholder (or its
designee) or, if the Corporation has so elected, the Cash Settlement, as
applicable. Notwithstanding the foregoing, the Corporation shall have the right
but not the obligation (in lieu of the Company) to have the Corporation acquire
the Company Exchangeable Units and, as to Company Class B Units, Class B Common
Stock any Company Unitholder is requesting to be exchanged pursuant to Section
2.1(a) directly from such Company Unitholder in exchange for shares of Class A
Common Stock or, at the option of the Corporation, the Cash Settlement. If an
exchanging Company Unitholder receives the shares of Class A Common Stock or the
Cash Settlement that such Company Unitholder is entitled to receive from the
Corporation pursuant to this Section 2.1(b), the Company Unitholder shall have
no further right to receive shares of Class A Common Stock from the Company in
connection with that Exchange. Notwithstanding anything set forth in this
Section 2.1(b) to the contrary, to the extent the Class A Common Stock is
settled through the facilities of The Depository Trust Company, the Company or
the Corporation will, upon the written instruction of an exchanging Company
Unitholder, deliver the shares of Class A Common Stock deliverable to such
exchanging Company Unitholder through the facilities of The Depository Trust
Company to the account of the participant of The Depository Trust Company
designated by such exchanging Company Unitholder in the Exchange Notice. Upon a
Company Unitholder exercising its right to Exchange, the Company or the
Corporation, as applicable, shall take such actions as (A) may be required to
ensure that such Company Unitholder receives the shares of Class A Common Stock
or the Cash Settlement that such exchanging Company Unitholder is entitled to
receive in connection with such Exchange pursuant to this Section 2.1, and (B)
may be reasonably within its control that would cause such Exchange to be
treated for purposes of the Tax Receivable Agreement as an “Exchange” (as such
term is defined in the Tax Receivable Agreement). Notwithstanding any other
provisions of this Agreement to the contrary, in the event that the Corporation
elects a Cash Settlement, the Corporation shall only be obligated to contribute
to the Company an amount in respect of such Cash Settlement equal to the net
proceeds (after deduction of any underwriters’ discounts or commissions and
brokers’ fees or commissions, if applicable) from the sale by the Corporation of
a number of shares of Class A Common Stock equal to the number of Company
Exchangeable Units being Exchanged for such Cash Settlement.
(c)    Cancellation of Class B Common Stock. For clarity, any Exchange of
Company Class B Units shall be accompanied by and conditioned on the surrender
to the Company of an equal number of shares of Class B Common Stock. Any shares
of Class B Common Stock


7

--------------------------------------------------------------------------------



surrendered in an Exchange shall automatically be deemed cancelled without any
action on the part of any Person, including the Corporation. Any such cancelled
shares of Class B Common Stock shall no longer be outstanding, and all rights
with respect to such shares shall automatically cease and terminate, other than
the right to receive from the Corporation a cash payment equal to the aggregate
par value of such shares.
(d)    Expenses. Subject to any other arrangement or agreement among the Company
and an applicable Company Unitholder, the Corporation, the Company, and each
exchanging Company Unitholder shall bear their own expenses in connection with
the consummation of any Exchange, whether or not any such Exchange is ultimately
consummated, except that the Corporation shall bear any transfer taxes, stamp
taxes or duties, or other similar taxes in connection with, or arising by reason
of, any Exchange; provided, however, that if any shares of Class A Common Stock
are to be delivered in a name other than that of the Company Unitholder that
requested the Exchange (or The Depository Trust Company or its nominee for the
account of a participant of The Depository Trust Company that will hold the
shares for the account of such Company Unitholder) or the Cash Settlement is to
be paid to a Person other than the Company Unitholder that requested the
Exchange, then such Company Unitholder or the Person in whose name such shares
are to be delivered or to whom the Cash Settlement is to be paid shall pay to
the Corporation the amount of any transfer taxes, stamp taxes or duties, or
other similar taxes in connection with, or arising by reason of, such Exchange
or shall establish to the reasonable satisfaction of the Corporation that such
tax has been paid or is not payable.
(e)    Publicly Traded Partnership. Notwithstanding anything to the contrary
herein, if the Board or the Managing Member of the Company, as applicable,
obtains a written opinion from an Advisory Firm that interests in the Company do
not meet the requirements of Treasury Regulation Section 1.7704-1(h), the
Corporation or the Company, as applicable, will impose such restrictions on
Exchanges as the Corporation or the Company, as applicable, may reasonably
determine to be necessary or advisable so that the Company is not treated as a
“publicly traded partnership” under Section 7704 of the Code. Notwithstanding
anything to the contrary herein, no Exchange shall be permitted (and, if
attempted, shall be void ab initio) if the Corporation or the Company obtains a
written opinion from an Advisory Firm that such an Exchange would pose a
material risk that the Company would be a “publicly traded partnership” under
Section 7704 of the Code.
Section 2.2    Adjustment. To the extent not reflected in an adjustment to the
Exchange Rate, if there is any reclassification, reorganization,
recapitalization or other similar transaction in which the Class A Common Stock
is converted or changed or exchanged into or for another security, securities or
other property, then upon any subsequent Exchange, an exchanging Company
Unitholder shall be entitled to receive the amount of such security, securities
or other property that such exchanging Company Unitholder would have received if
such Exchange had occurred immediately prior to the effective date of such
reclassification, reorganization, recapitalization or other similar transaction,
taking into account any adjustment as a result of any subdivision (by any split,
distribution or dividend, reclassification, reorganization, recapitalization or
otherwise) or combination (by reverse split, reclassification, recapitalization
or otherwise) of such security, securities or other property that occurs after
the effective time of such reclassification, reorganization, recapitalization or
other similar transaction. For the avoidance of doubt, if there is


8

--------------------------------------------------------------------------------



any reclassification, reorganization, recapitalization or other similar
transaction in which the Class A Common Stock is converted or changed or
exchanged into or for another security, securities or other property, this
Section 2.2 shall continue to be applicable, mutatis mutandis, with respect to
such security or other property.
Section 2.3    Class A Common Stock to be Issued.
(a)    The Corporation shall at all times reserve and keep available out of its
authorized but unissued Class A Common Stock, solely for the purpose of issuance
upon an Exchange, such number of shares of Class A Common Stock as shall be
deliverable upon all such Exchanges; provided, however, that nothing contained
herein shall be construed to preclude the Corporation from satisfying its
obligations in respect of any such Exchange by delivery of unencumbered
purchased shares of Class A Common Stock (which may or may not be held in the
treasury of the Corporation or any subsidiary thereof).
(b)    The Corporation has taken and will take all such steps as may be required
to cause to qualify for exemption under Rule 16b-3(d) or (e), as applicable,
under the Exchange Act, and be exempt for purposes of Section 16(b) under the
Exchange Act, any acquisitions or dispositions of equity securities of the
Corporation (including derivative securities with respect thereto) and any
securities that may be deemed to be equity securities or derivative securities
of the Corporation for such purposes that result from the transactions
contemplated by this Agreement, by each director or officer of the Corporation
(including directors-by-deputization) who may reasonably be expected to be
subject to the reporting requirements of Section 16(a) of the Exchange Act with
respect to the Corporation upon the registration of any class of equity security
of the Corporation pursuant to Section 12 of the Exchange Act.
(c)    If any Takeover Law or other similar law or regulation becomes or is
deemed to become applicable to this Agreement or any of the transactions
contemplated hereby, the Corporation shall use its reasonable best efforts to
render such law or regulation inapplicable to all of the foregoing.
(d)    The Corporation covenants that all shares of Class A Common Stock issued
upon an Exchange will, upon issuance, be validly issued, fully paid and
non-assessable and not subject to any preemptive right of stockholders of the
Corporation or to any right of first refusal or other right in favor of any
Person.
Section 2.4    Withholding.
(a)    If the Corporation or the Company shall be required to withhold any
amounts by reason of any federal, state, local or foreign tax laws or
regulations in respect of any Exchange, the Corporation or the Company, as the
case may be, shall be entitled to take such action as it deems appropriate in
order to ensure compliance with such withholding requirements, including, at its
option, withholding shares of Class A Common Stock with a fair market value
equal to the minimum amount of any taxes that the Corporation or the Company, as
the case may be, may be required to withhold with respect to such Exchange. To
the extent that amounts are (or property is) so withheld and paid over to the
appropriate taxing authority, such withheld amounts (or property)


9

--------------------------------------------------------------------------------



shall be treated for all purposes of this Agreement as having been paid (or
delivered) to the applicable Company Unitholder.
(b)    If the Corporation or the Company determines that any amounts by reason
of any federal, state, local or foreign tax laws or regulations are required to
be withheld in respect of any Exchange, the Corporation or the Company, as the
case may be, shall use commercially reasonable efforts to promptly notify the
exchanging Company Unitholder and shall consider in good faith any theories,
positions or alternative arrangements that such Company Unitholder raises
(reasonably in advance of the date on which the Corporation or the Company
believes withholding is required) as to why withholding is not required or that
may avoid the need for such withholding, provided that none of the Corporation
or the Company is required to incur additional costs as a result of such
obligation and this Section 2.4(b) shall not in any manner limit the authority
of the Corporation or the Company to withhold taxes with respect to an
exchanging Company Unitholder pursuant to Section 2.4(a).
Section 2.5    Tax Treatment. Unless otherwise required by applicable law, the
parties hereto acknowledge and agree that an Exchange with the Company or the
Corporation shall be treated as a direct exchange between the Corporation and
the Company Unitholder for U.S. federal and applicable state and local income
tax purposes. The parties hereto intend to treat any Exchange consummated
hereunder as a taxable exchange for U.S. federal and applicable state and local
income tax purposes except as otherwise agreed to in writing by the exchanging
Company Unitholder and the Corporation. This Agreement shall be treated as part
of the partnership agreement of the Company as described in Section 761(c) of
the Code and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury
Regulations promulgated thereunder.
Section 2.6    Contribution of the Corporation. In connection with any Exchange
between a Company Unitholder and the Company, the Corporation shall contribute
to the Company the shares of Class A Common Stock or Cash Settlement that the
Company Unitholder is entitled to receive in such Exchange. Unless the Company
Unitholder has timely delivered a Retraction Notice as provided in Section
2.1(a)(iv), on the Exchange Date (to be effective immediately prior to the close
of business on the Exchange Date) (i) the Corporation shall make a capital
contribution to the Company (in the form of the shares of Class A Common Stock
or the Cash Settlement that the Company Unitholder is entitled to receive in
such Exchange) required under this Section 2.6 and (ii) the Company shall issue
to the Corporation a number of Company Class A Units equal to the number of
Company Exchangeable Units surrendered by the Company Unitholder. The timely
delivery of a Retraction Notice shall terminate all of the Company’s and the
Corporation’s rights and obligations under this Section 2.6 arising from the
Exchange Notice.
Section 2.7    Distributions. No Exchange will impair the right of an exchanging
Company Unitholder to receive any distribution for periods ending on or prior to
the Exchange Date for such Exchange (but for which payment had not yet been made
with respect to the Company Exchangeable Units in question at the time the
Exchange is consummated), in which case such exchanging Company Unitholder will
retain, with respect to the Company Exchangeable Units so Exchanged, only the
right to be paid such earned but unpaid distribution at the time it is paid to
other Company Unitholders; provided that, for purposes of this Section 2.7, the
exchanging Company Unitholder’s right to receive its pro rata portion of any
distribution by the Company in


10

--------------------------------------------------------------------------------



respect of such periods shall not be deemed impaired to the extent that the
Company has not paid the Corporation its pro rata portion of such distribution
prior to the consummation of the applicable Exchange.
Section 2.8    Conclusive Nature of Determinations. All determinations,
interpretations, calculations, adjustments and other actions of the Company, the
Corporation, the Board (or a committee to which the Board has delegated such
authority), the Managing Member or a designee of any of the foregoing that are
within such Person’s authority hereunder shall be binding and conclusive on a
Company Unitholder absent manifest error. In connection with any such
determination, interpretation, calculation, adjustment or other action, the
Company, the Corporation, the Board (or a committee to which the Board has
delegated such authority), the Managing Member or the designee of any of the
foregoing shall be entitled to resolve any ambiguity with respect to the manner
in which such determination, interpretation, calculation, adjustment or other
action is to be made or taken, and shall be entitled to interpret the provisions
of this Agreement, in such a manner as it determines to be fair and equitable,
and such resolution or interpretation shall be binding and conclusive on a
Company Unitholder absent manifest error.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Section 3.1    Representations and Warranties of the Corporation. The
Corporation represents and warrants that (i) it is a corporation duly
incorporated and is existing and in good standing under the laws of the State of
Delaware, (ii) it has all requisite corporate power and authority to enter into
and perform this Agreement and to consummate the transactions contemplated
hereby and to issue the Class A Common Stock in accordance with the terms
hereof, (iii) the execution and delivery of this Agreement by the Corporation
and the consummation by it of the transactions contemplated hereby (including
the issuance of the Class A Common Stock) have been duly authorized by all
necessary corporate action on the part of the Corporation, including all actions
determined by the Board to be reasonably necessary to ensure that the
acquisition of shares of Class A Common Stock pursuant to an Exchange shall not
be subject to any “moratorium,” “control share acquisition,” “business
combination,” “fair price” or other form of anti-takeover laws and regulations
of any United States jurisdiction that may purport to be applicable to this
Agreement or the transactions contemplated hereby (collectively, “Takeover
Laws”) to the extent permitted by applicable law, (iv) this Agreement
constitutes a legal, valid and binding obligation of the Corporation enforceable
against the Corporation in accordance with its terms, except as enforcement may
be limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally,
and (v) the execution, delivery and performance of this Agreement by the
Corporation and the consummation by the Corporation of the transactions
contemplated hereby will not (A) result in a violation of the certificate of
incorporation of the Corporation or the bylaws of the Corporation or (B)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Corporation is a party, or (C) based on the
representations to be made by each Company Unitholder pursuant to the written
election in the form of Exhibit A attached hereto in connection with Exchanges
made pursuant to the terms of the Agreement, result in a violation of any law,
rule, regulation, order, judgment or decree applicable to the Corporation


11

--------------------------------------------------------------------------------



or by which any property or asset of the Corporation is bound or affected,
except with respect to clause (B) or (C) for any conflicts, defaults,
accelerations, terminations, cancellations or violations that would not
reasonably be expected to have a material adverse effect on the Corporation or
its business, financial condition or results of operations.
Section 3.2    Representations and Warranties of the Company. The Company
represents and warrants that (i) it is a limited liability company duly formed
and is existing and in good standing under the laws of the Commonwealth of
Pennsylvania, (ii) it has all requisite power and authority to enter into and
perform this Agreement and to consummate the transactions contemplated hereby,
(iii) the execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Company, (iv) this
Agreement constitutes a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally, and (v) the execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby will not (A) result in a violation of the certificate of
formation of the Company or the LLC Agreement or (B) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company is a party, or (C) result in a violation of any
law, rule, regulation, order, judgment or decree applicable to the Company or by
which any property or asset of the Company is bound or affected, except with
respect to clause (B) or (C) for any conflicts, defaults, accelerations,
terminations, cancellations or violations that would not reasonably be expected
to have a material adverse effect on the Company or its business, financial
condition or results of operations.
Section 3.3    Representations and Warranties of the Company Unitholders. Each
Company Unitholder, severally and not jointly, represents and warrants that (i)
if it is not a natural person, that it is duly incorporated or formed and, to
the extent such concept exists in its jurisdiction of organization, is existing
and in good standing under the laws of such jurisdiction, (ii) it has all
requisite legal capacity and authority to enter into and perform this Agreement
and to consummate the transactions contemplated hereby, (iii) if it is not a
natural person, the execution and delivery of this Agreement by it and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate or other entity action on the part of such Company
Unitholder, (iv) this Agreement constitutes a legal, valid and binding
obligation of such Company Unitholder enforceable against it in accordance with
its terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally and (v) the execution, delivery and
performance of this Agreement by such Company Unitholder and the consummation by
such Company Unitholder of the transactions contemplated hereby will not (A) if
it is not a natural person, result in a violation of the certificate of
incorporation, bylaws or other organizational documents of such Company
Unitholder, (B) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Company


12

--------------------------------------------------------------------------------



Unitholder is a party or by which any property or asset of such Company
Unitholder is bound or affected, or (C) result in a violation of any law, rule,
regulation, order, judgment or decree applicable to such Company Unitholder,
except with respect to clause (B) or (C) for any conflicts, defaults,
accelerations, terminations, cancellations or violations that would not in any
material respect result in the unenforceability against such Company Unitholder
of this Agreement.
ARTICLE IV
MISCELLANEOUS
Section 4.1    Additional Company Unitholders. If a Company Unitholder validly
transfers any or all of such holder’s Company Class B Units and shares of Class
B Common Stock or Company Class C Units to another Person in a transaction in
accordance with, and not in contravention of, the LLC Agreement, then such
transferee (each, a “Permitted Transferee”) shall, as a condition to such
transfer, be required to execute and deliver a joinder to this Agreement,
substantially in the form of Exhibit B hereto, whereupon such Permitted
Transferee shall become a Company Unitholder hereunder. To the extent the
Company issues Company Exchangeable Units in the future, then the Company shall,
as a condition to such issuance, require each holder of such Company
Exchangeable Units to execute and deliver a joinder to this Agreement,
substantially in the form of Exhibit B hereto, whereupon such holder shall
become a Company Unitholder hereunder. Except as set forth in this Section 4.1,
a Company Unitholder may not assign or transfer any of its rights or obligations
under this Agreement. No Person shall have any rights hereunder until he, she,
or it has executed this Agreement (including by executing a joinder thereto).
Section 4.2    Term; Termination. This Agreement shall remain in effect (i) as
to the Company and the Corporation, until the date on which no Company Class B
Units or Company Class C Units remain outstanding and there exist no rights to
acquire Company Exchangeable Units; and (ii) as to any Company Unitholder, until
the date such Company Unitholder no longer holds or has any right to acquire
Company Exchangeable Units.
Section 4.3    Notifications. Any notice, demand, consent, election, approval,
request, or other communication (collectively, a “notice”) required or permitted
under this Agreement must be in writing or electronic form and either delivered
personally, sent by certified or registered mail, postage prepaid, return
receipt requested or sent by recognized overnight delivery service,
electronically or by facsimile transmittal. A notice must be addressed:
If to the Corporation or the Company at:
One Presidential Boulevard, 4th Floor
Bala Cynwyd, Pennsylvania 19004
Telephone: (610) 617-6076
Facsimile: (610) 617-9854
Attention: General Counsel
with a copy (which shall not constitute notice to the Corporation or the
Company) to:
Drinker Biddle & Reath LLP


13

--------------------------------------------------------------------------------



One Logan Square, Suite 2000
Philadelphia, Pennsylvania 19103-6996
Telephone: (215) 988-2515
Facsimile: (215) 988-2757
Attention: H. John Michel, Jr.
If to any Company Unitholder, to the address and other contact information set
forth in the records of the Company from time to time.
A notice delivered personally will be deemed given only when accepted or refused
by the Person to whom it is delivered. A notice that is sent by mail will be
deemed given: (i) three Business Days after such notice is mailed to an address
within the United States of America or (ii) seven Business Days after such
notice is mailed to an address outside of the United States of America. A notice
sent by recognized overnight delivery service will be deemed given when received
or refused. A notice sent electronically or by facsimile shall be deemed given
upon receipt of a confirmation of such transmission, unless such receipt occurs
after normal business hours, in which case such notice shall be deemed given as
of the next Business Day. The Company or the Corporation may designate, by
notice to all of the Company Unitholders, substitute addresses or addressees for
notices; thereafter, notices are to be directed to those substitute addresses or
addressees. Company Unitholders may designate, by notice to the Company and the
Corporation, substitute addresses or addressees for notices; thereafter, notices
are to be directed to those substitute addresses or addressees.
Section 4.4    Complete Agreement. This Agreement, together with the LLC
Agreement and the Tax Receivable Agreement, constitutes the entire agreement and
understanding among the parties with respect to the subject matter hereof and
thereof, and supersedes all prior agreements or arrangements (written and oral),
including any prior representation, statement, condition or warranty between the
parties relating to the subject matter hereof and thereof.
Section 4.5    Applicable Law; Venue; Waiver of Jury Trial.
(a)    The parties hereto hereby agree that all questions concerning the
construction, validity and interpretation of this Agreement and the performance
of the obligations imposed by this Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of Delaware without giving
effect to any choice of law or conflict of law provision or rule,
notwithstanding that public policy in Delaware or any other forum jurisdiction
might indicate that the laws of that or any other jurisdiction should otherwise
apply based on contacts with such state or otherwise.
(b)    Each of the parties hereto submits to the exclusive jurisdiction of the
Court of Chancery in the State of Delaware(or, if (but only if) such court lacks
jurisdiction, any state or federal court of the State of Delaware) in any action
or proceeding arising out of or relating to this Agreement and agrees that all
claims in respect of the action or proceeding may be heard and determined solely
and exclusively in such court and the appellate courts therefrom. Each party
hereto also agrees not to bring any action or proceeding arising out of or
relating to this Agreement in any court other than as aforesaid. Each of the
parties hereto waives any defense of inconvenient forum to the maintenance of
any action or proceeding so brought and waives any bond, surety, or


14

--------------------------------------------------------------------------------



other security that might be required of any other party hereto with respect
thereto. The parties hereto each agree that final judgment in any such suit,
action or proceeding brought in such a court shall be conclusive and binding on
it and may be enforced in any court to the jurisdiction of which it is subject
by a suit upon such judgment.
(c)    EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR THE BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT, OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY HERETO CERTIFIES AND ACKNOWLEDGES
THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 4.5.
Section 4.6    References to this Agreement; Headings. Unless otherwise
indicated, “Sections,” “clauses” and “Exhibits” mean and refer to designated
Sections, clauses, and Exhibits of this Agreement. Words such as “herein,”
“hereby,” “hereinafter,” “hereof,” “hereto,” and “hereunder” refer to this
Agreement as a whole, unless the context indicates otherwise. All headings in
this Agreement are for convenience of reference only and are not intended to
define or limit the scope or intent of this Agreement. All exhibits and
schedules referred to herein, and as the same may be amended from time to time,
are by this reference made a part hereof as though fully set forth herein.
Section 4.7    Binding Provisions. This Agreement is binding upon, and inures to
the benefit of, the parties hereto and their respective personal and legal
representatives, heirs, executors, successors and Permitted Transferees.
Section 4.8    Construction. Common nouns and pronouns and any variations
thereof shall be deemed to refer to masculine, feminine, or neuter, singular or
plural, as the identity of the Person, Persons or other reference in the context
requires. Every covenant, term and provision of this Agreement shall be
construed simply according to its fair meaning and not strictly for or against
any party hereto. Any reference to any statute, law, or regulation, form or
schedule shall include any amendments, modifications, or replacements thereof.
Any reference to any agreement, contract or schedule, unless otherwise stated,
shall include any amendments, modifications, or replacements thereof. Whenever
used herein, “or” shall include both the conjunctive and disjunctive unless the
context requires otherwise, “any” shall mean “one or more,” and “including”
shall mean “including, without limitation.”


15

--------------------------------------------------------------------------------



Section 4.9    Severability. It is expressly understood and agreed that if any
provision of this Agreement or the application of any such provision to any
party or circumstance shall be determined by any court of competent jurisdiction
to be invalid or unenforceable to any extent, the remainder of this Agreement,
or the application of such provision to any party or circumstance other than
those to which it is so determined to be invalid or unenforceable, shall not be
affected thereby, and each provision hereof shall be enforced to the fullest
extent permitted by law so long as the economic or legal substance of the
matters contemplated by this Agreement is not affected in any manner materially
adverse to any party. If the final judgment of a court of competent jurisdiction
declares or finds that any term or provision hereof is invalid or unenforceable,
the parties hereto agree that the court making the determination of invalidity
or unenforceability shall have the power to reduce the scope, duration or
portion of the term or provision, or to delete specific words or phrases, and to
replace any invalid or unenforceable term or provision with a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified. If such court of competent jurisdiction does not so
replace an invalid or unenforceable term or provision, the parties hereto will
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the matters contemplated hereby are fulfilled to the fullest extent
possible.
Section 4.10    Counterparts. This Agreement and any amendments may be executed
simultaneously in two or more counterparts and delivered via facsimile or .pdf,
each of which shall be deemed an original and all of which, when taken together,
shall constitute one and the same document. The signature of any party to any
counterpart shall be deemed a signature to, and may be appended to, any other
counterpart.
Section 4.11    No Third-Party Beneficiaries. Each member of HL Management
Investors, LLC and HLA Investments, LLC on the date hereof and each of their
respective Permitted Transferees is specifically intended to be a third party
beneficiary of the rights to Exchange Company Exchangeable Units hereunder,
subject, in each case, to their execution and delivery to the Company and the
Corporation of an executed joinder to this Agreement in form and substance
acceptable to the Company and the Corporation. Otherwise, this Agreement is not
intended to, and does not, provide or create any rights or benefits in any
Person other than the parties hereto.
Section 4.12    Mutual Drafting. The parties hereto are sophisticated and have
been advised by attorneys throughout the transactions contemplated hereby who
have carefully negotiated the provisions hereof. As a consequence, the parties
do not intend that the presumptions of laws or rules relating to the
interpretation of contracts against the drafter of any particular clause should
be applied to this Agreement or any agreement or instrument executed in
connection herewith, and therefore waive their effects.
Section 4.13    Rights and Remedies Cumulative. The rights and remedies provided
by this Agreement are cumulative and the use of any one right or remedy by any
party shall not preclude or waive the right to use any or all other remedies.
Such rights and remedies are given in addition to any other rights the parties
may have by law, statute, ordinance or otherwise. No failure by any party to
insist upon the strict performance of any covenant, duty, agreement or condition
of


16

--------------------------------------------------------------------------------



this Agreement or to exercise any right or remedy consequent upon a breach
thereof shall constitute a waiver of any such breach or any other covenant,
duty, agreement or condition.
Section 4.14    Amendment. The provisions of this Agreement may be amended only
by an instrument in writing approved by the affirmative vote or written or
electronic consent of each of (i) the Corporation, (ii) the Company, (iii)
Company Unitholders holding a majority of the then outstanding Company Class B
Units and (iv) as long as HLA Investments, LLC holds a number of Company Units
that is equal to or greater than 10% of the Post-IPO Company Units, the consent
of HLA Investments, LLC, as applicable; provided that no amendment may
disproportionately and adversely affect the rights of a Company Unitholder in
respect of Company Units of a class (compared to the rights of Company
Unitholders in respect of Company Units of the same class) without the consent
of such Company Unitholder; provided further that no amendment may
disproportionately and adversely affect the rights of the Company Unitholders
holding Company Class C Units (compared to the rights of Company Unitholders in
respect of Company Units generally) without the affirmative vote or written or
electronic consent of Company Unitholders holding a majority of the then
outstanding Company Class C Units.
Section 4.15    Specific Performance. The parties recognize that irreparable
injury will result from a breach of any provision of this Agreement and that
money damages would be inadequate to fully remedy the injury. Accordingly, in
the event of a breach or threatened breach of one or more of the provisions of
this Agreement, any party that may be injured (in addition to any other remedies
that may be available to that party) shall be entitled (without the need to post
any bond, surety, or other security) to one or more preliminary or permanent
orders (a) restraining and enjoining any act that would constitute a breach or
(b) compelling the performance of any obligation that, if not performed, would
constitute a breach.
Section 4.16    Independent Nature of Company Unitholders’ Rights and
Obligations. The obligations of each Company Unitholder hereunder are several
and not joint with the obligations of any other Company Unitholder, and no
Company Unitholder shall be responsible in any way for the performance of, or
failure to perform, the obligations of any other Company Unitholder hereunder.
The decision of each Company Unitholder to enter into this Agreement has been
made by such Company Unitholder independently of any other Company Unitholder.
Nothing contained herein, and no action taken by any Company Unitholder pursuant
hereto, shall be deemed to constitute the Company Unitholders as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Company Unitholders are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated hereby
and the Corporation acknowledges that the Company Unitholders are not acting in
concert or as a group, and the Corporation will not assert any such claim, with
respect to such obligations or the transactions contemplated hereby.
*                    *                    *






17

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.
                    
HAMILTON LANE INCORPORATED
 
 
By:
/s/ Robert W. Cleveland
 
Name: Robert W. Cleveland
 
Title: Secretary
 
 
HAMILTON LANE ADVISORS, L.L.C.
 
 
By:
/s/ Robert W. Cleveland
 
Name: Robert W. Cleveland
 
Title: Secretary
 
 
HAMILTON LANE ADVISORS, INC.
 
 
By:
/s/ Mario L. Giannini
 
Name: Mario L. Giannini
 
Title: President
 
 
/s/ Mario L. Giannini
Mario Giannini
 
 
MARIO GIANNINI 2008 ANNUITY TRUST
 
 
By:
/s/ Joseph G. Maniaci
 
Name: Joseph G. Maniaci, Esquire
 
Title: Trustee
 
 
HLA INVESTMENTS, LLC
By:
HRHLA, LLC, its managing member
 
 
By:
/s/ Hartley R. Rogers
 
Name: Hartley Rogers
 
Title: Manager
 
 
HL MANAGEMENT INVESTORS, LLC
 
 
By:
/s/ Robert W. Cleveland
 
Name: Robert W. Cleveland
 
Title: Secretary
 
 
/s/ Paul Waller
Paul Waller





--------------------------------------------------------------------------------






EXHIBIT A
FORM OF
EXCHANGE NOTICE
Hamilton Lane Incorporated
One Presidential Boulevard, 4th Floor
Bala Cynwyd, Pennsylvania 19004
Telephone: (610) 617-6076
Facsimile: (610) 617-9854
Attention: General Counsel
Hamilton Lane Advisors, L.L.C.
One Presidential Boulevard, 4th Floor
Bala Cynwyd, Pennsylvania 19004
Telephone: (610) 617-6076
Facsimile: (610) 617-9854
Attention: General Counsel
Reference is hereby made to the Exchange Agreement, dated as of March 6, 2017
(the “Exchange Agreement”), among Hamilton Lane Incorporated, a Delaware
corporation (the “Corporation”), Hamilton Lane Advisors, L.L.C., a Pennsylvania
limited liability company (the “Company”), and the Company Unitholders (as
defined therein) from time to time party thereto. Capitalized terms used but not
defined herein shall have the meanings given to them in the Exchange Agreement.
The undersigned Company Unitholder hereby transfers to the Company or the
Corporation, as applicable, the number of Company Exchangeable Units and, as
applicable, shares of Class B Common Stock set forth below in Exchange for
either shares of Class A Common Stock to be issued in its name (or the name of
its designee) as set forth below or, at the option of the Corporation, the Cash
Settlement payable to the account set forth below, in accordance with the terms
of the Exchange Agreement.
Legal Name of Company Unitholder:
 
 
 
Maximum Number of Company Class B Units and shares of Class B Common Stock to be
Exchanged:
 
 
 
Maximum Number of Company Class C Units to be Exchanged:
 
 
 
Limitation on Tax Benefit Payments under Section 3.01(b) of Tax Receivable
Agreement:
 



If the Company Unitholder desires the shares of Class A Common Stock be settled
through delivery to a brokerage account, please provide the broker name, account
holder name and account number below. The Company's transfer agent may request
further information from the Company Unitholder.


A-1

--------------------------------------------------------------------------------



If the Company Unitholder desires the shares of Class A Common Stock be settled
through the delivery of certificates to the Company Unitholder or its designee,
please indicate the following:
Legal Name for Certificates:
 
Address for Delivery of Certificates:
 
If the Corporation elects Cash Settlement:
 
Broker Name:
 
Account Number:
 
Legal Name of Account Holder:
 



The undersigned Company Unitholder hereby represents and warrants that (i) the
Company Unitholder has all requisite legal capacity and authority to execute and
deliver this Exchange Notice and to perform the undersigned’s obligations
hereunder; (ii) the execution and delivery of this Exchange Notice and the
consummation of the Exchange have been duly authorized by all necessary
corporate or other entity action on the part of the Company Unitholder; (iii)
this Exchange Notice constitutes a legal, valid and binding obligation of the
undersigned Company Unitholder enforceable against it in accordance with its
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally; (iv) the Company Exchangeable Units
and, as to Company Class B Units, shares of Class B Common Stock subject to this
Exchange Notice are being transferred to the Company or the Corporation, as
applicable, free and clear of any pledge, lien, security interest, encumbrance,
equities or claim; (v) no consent, approval, authorization, order, registration
or qualification of any third party or with any court or governmental agency or
body having jurisdiction over the undersigned or the Company Exchangeable Units
and, as to Company Class B Units, shares of Class B Common Stock subject to this
Exchange Notice is required to be obtained by the undersigned for the transfer
of such Company Exchangeable Units and, as to Company Class B Units, shares of
Class B Common Stock to the Company or the Corporation, as applicable; and (vi)
the Company Unitholder is an “accredited investor” within the meaning of
Regulation D promulgated under the Securities Act, and is not acquiring the
shares of Class A Common Stock with the intent to distribute them in violation
of the Securities Act.
The undersigned hereby irrevocably constitutes and appoints any officer of the
Company as the attorney of the undersigned, with full power of substitution and
resubstitution in the premises, to do any and all things and to take any and all
actions that may be necessary to transfer the Company Units subject to this
Exchange Notice and to deliver to the undersigned the shares of Class A Common
Stock or the Cash Settlement to be delivered in Exchange therefor.


A-2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Exchange Notice to be executed and delivered by the undersigned or by its duly
authorized attorney.
Name:                        
Dated:                




A-3

--------------------------------------------------------------------------------






EXHIBIT B
FORM OF
JOINDER
This Joinder (“Joinder”) is a joinder to the Exchange Agreement, dated as of
March 6, 2017 (the “Agreement”), among Hamilton Lane Incorporated, a Delaware
corporation (the “Corporation”), Hamilton Lane Advisors, L.L.C., a Pennsylvania
limited liability company (the “Company”), and each of the Company Unitholders
from time to time party thereto. Capitalized terms used but not defined in this
Joinder shall have the meanings given to them in the Agreement. The Company, the
Corporation and the undersigned agree that all questions concerning the
construction, validity and interpretation of this Joinder shall be governed by,
and construed in accordance with, the law of the State of Delaware, without
giving effect to any choice or conflict of law provision or rule,
notwithstanding that public policy in Delaware or any other forum jurisdiction
might indicate that the laws of that or any other jurisdiction should otherwise
apply based on contacts with such state or otherwise. In the event of any
conflict between this Joinder and the Agreement, the terms of this Joinder shall
control.
The undersigned, having acquired shares of (i) Class B Common Stock and Company
Class B Units, and/or (ii) Company Class C Units, hereby joins and enters into
the Agreement. By signing and returning this Joinder to the Company and the
Corporation, the undersigned (A) accepts and agrees to be bound by and subject
to all of the terms and conditions of and agreements of a Company Unitholder
contained in the Agreement, with all attendant rights, duties and obligations of
a Company Unitholder thereunder and (B) makes each of the representations and
warranties of a Company Unitholder set forth in Section 3.3 of the Agreement as
fully as if such representations and warranties were set forth herein. The
parties to the Agreement shall treat the execution and delivery hereof by the
undersigned as the execution and delivery of the Agreement by the undersigned
and, upon receipt of this Joinder by the Company and the Corporation, the
signature of the undersigned set forth below shall constitute a counterpart
signature to the signature page of the Agreement.
Unitholder Name:




By:                     
Name:    
Title:     
Address for notices:


Copies to:



